Tho opinion of the court, was delivered by
Pnr.LVS, J.-
The only question raised in this case is, whether the statute of limitation applies at all to a judgment, upon which tho debtor has heen committed, and discharged under the act for tho relief of poor debtors.
On the part of the plaintiff it is insisted, that the terms of the act expressly exempt the case from the operation of the statute of limitation. And on the other hand, it is claimed by the defendant that tho general expressions in tho act must be understood and taken subject to tho provisions of that statute, and that the expression “ at any time thereafter” is to bo qualified, as meaning any time within the period allowed by the statute of limitation.
It seems agreed on all hands, that the statute of limitation would not run upon the plaintiffs remedy so long as the defendant remained in custody on the execution. This results from common and well established principles applicable to all statutes of limitation. Whether we consider the statute of proceeding upon tho presumption of payment or as an arbitrary rule of policy, intended to compel a speedy inforcement of all claims, and as shutting the door upon the litigation of such as are stale, is, in this respect, unimportant. On the one hand, no presumption of payment can arise, while the debtor is in custody upon the execution, and on the other hand the statute, as a rule of policy, could with no propriety be *93enfoi'cecbagainst a creditor guilty of no negligence, but ^diligently . i*ii , ° ° J pursuing his legal remedy.
At the same time, the statute could attach to the remedy by debt or scire focias, only'from”the"time‘when the cause of action accrued,,which must necessarily be after the debtor has been discharged from imprisonment. In this case however the cause of action arose immediately upon the discharge of the defendant in Septem-bér 1826, and the present wriuwas not sued out until January 1835, a period"of more than eight years thereafter. The plaintiff’s action is therefore barred by the statute, if the statute be applicable at all to' such arcase.
A literal construction of the statute for the relief of poor debtors would, if taken without reference to other statutes upon the same_subjeet,?jexclude”this case,! altogether from the operation of the statute jff limitation. But it is a settled rule of construction, that all statutes in pari materia^[are to be taken together, in ascertaining thepntent of the legislature. Both the statutes in question are part of the compilation of 1797, and it has been held, and with great propriety, that the several acts of this compilation are to be considered astpassed simultaneously, having no priority in point of time, but constituting parts of one general system. — See Ashly vs. Harrington, 1 D. Chip. 348. The words of the statute of limitation are as^general and unqualified as those of the act above alluded toN Nothing therefore is gained by resorting to a literal interpretation on either side. ‘ The words “ at any time thereafter,” in our statute,"are no more comprehensive than the words, “ all actions of debt or scire Jadas on judgment,” in the other; and the wanffof any qualification or exception, in one case, affords no stronger ground of argument than'the like“want of qualification or exception on tbe.'bther.T The true mode of interpreting these acts is, to consider them as qualifying each other. The provision that the judgment notwithstanding such discharge, shall remain good and effectual in law, as against any estate which, may then, or at any ime thereafter, belong to the debtor, is to be taken as subject to such general regulations, as by law attach to the remedy by action of debt or scire facias, and among others to the limitation in point of time to bringing the action, On the other band, this provision qualifies thejstatutejjf limitation, so far as to suspend the operation of that statute, until, by means i f the discharge of the debtor from imprisonment, the remedy woul • accrue. — Sao Baxter vs. Tucker, 1 D. Chip. 353.
*94The obvious purpose of this provision was to remove the technical bar growing out of the imprisonment of the debtor, which, at common law, is a legal satisfaction of the debt- This being its manifest object and purpose; we are not at liberty to consider it as intended to create an exception to the statute of limitation. The provision contains no reference to that statute, nor does it provide that the action of debt may at any time thereafter be brought. It merely subjects the property, which the debtor may then have, or may afterwards acquire, to the operation of the judgment; and the most which can be contended for is, that the judgment shall be effectual, to be enforced against the property of the debtor, in the same manner, as if the person of the debtor had not been discharged. There is no reason for supposing that it was intended to place such judgment upon a peculiar footing, or to exempt it from the action of general statutes. The argument drawn from the supposition that the debtor remains in jail during the whole period of the statute, is answered by the decision, that the statute begins to run only from the time of discharge.
The judgment of the county court is reversed, and judgment that the replication is insufficient.